Examiner’s Statement of Reasons for Allowance
Claims 1-16 are allowed because the prior art fail to teach a  thermographic examination device for non- destructive examination of a near-surface structure at a test object, comprising a heating device for directly applying heat energy to a surface region to be heated of the test object; a thermal sensor device for detecting a time profile, following the application of heat energy, of a spatial temperature distribution on a surface region to be measured of the test object, the surface region to be measured comprising the surface region to be heated as well as an outer surface region to be measured which is adjacent to the surface region to be heated, wherein the surface region to be heated and the outer surface region to be measured are arranged at a same side of the test object, wherein the heating device is configured in such way that no heat energy is directly applied to the outer surface region to be measured; and an evaluator for evaluating the time profile of the spatial temperature distribution in order to detect a propagation of heat energy within the test object in a direction along the surface region to be measured so as to detect at least one parameter of the near-surface structure at the surface region to be measured, in combination with the remaining limitations of claims 2-16.

Claim 17 is allowed because the prior art fail to teach a method for non-destructive examination of a near- surface structure at a test object, comprising: directly applying heat energy to a surface region to be heated of the test object by means of a heating device; detecting a time profile, following the application of heat energy, of a spatial temperature distribution on a surface region to be measured at the test object by means wherein the surface region to be heated and the outer surface region to be measured are arranged at a same side of the test object, wherein the heating device is configured in such way that no heat energy is directly applied to the outer surface region to be measured; and evaluating the time profile of the spatial temperature distribution by means of an evaluator in order to detect a propagation of heat energy within the test object in a direction along the surface region to be measured so as to detect at least one parameter of the near-surface structure at the surface region to be measured.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 07, 2021